Citation Nr: 1817734	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic left ankle sprains with post traumatic arthritis since December 30, 2015.

2.  Entitlement to a rating in excess of 20 percent for chronic right ankle sprains with post traumatic arthritis since December 30, 2015.

3.  Whether the severance of service connection for chronic left ankle sprains with instability was proper. 

4.  Whether the severance of service connection for chronic right ankle sprains with instability was proper. 

5.  Entitlement to a temporary total rating for convalescence following surgery for a service-connected left ankle disability, under 38 C.F.R. § 4.30.

6.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to special monthly compensation (SMC).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Timothy R. Franklin, Attorney


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 2004 to February 2010.  

This appeal comes before the Board of Veterans' Appeals (Board) from January 2014, April 2016 and May 2017 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his June 2014 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, but withdrew this request in August 2017.  The Board finds that no further action is necessary in this regard.  See 38 C.F.R. §§ 20.704(e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I. TDIU

The Veteran asserts that he is unable to work due to his service-connected disabilities. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

In the instant case, the Veteran does not meet the scheduler criteria for a TDIU at any point during the period on appeal.  However, the record contains two ankle examinations authored by separate examiners that opine that the Veteran's service-connected bilateral ankle disabilities impact his employability, given his former occupation as a security administrator and jailer.  See March 2016 VA Disability Benefits Questionnaire at 12; see also October 2016 VA Benefits Questionnaire at 8.  Accordingly, the Board finds that referral of this case to the Director, Compensation and Pension Service, for extraschedular consideration is warranted.  In addition, the Veteran is challenging the 30 percent rating for his PTSD, which in his August 2017 NOD specifically indicated that it impacts his ability to work.

II. Remaining Issues on Appeal

Concerning the Veteran's claims for entitlement to a higher rating for chronic left ankle sprains with post traumatic arthritis, entitlement to a higher rating for chronic right ankle sprains with post traumatic arthritis, whether the severance of service connection for chronic left ankle sprains with instability was proper, whether the severance of service connection for chronic right ankle sprains with instability was proper, and entitlement to a temporary total rating for convalescence following surgery for a service-connected left ankle disability, the RO has not issued a statement of the case (SOC) in response to the Veteran's timely August 2016 notice of disagreement (NOD), which challenged the April 2016 rating decision.  Similarly, the RO has not issued an SOC in response to the Veteran's August 2017 NOD that challenged its May 2017 determination granting service connection and assigning a 30 percent rating for PTSD and entitlement to SMC.  Thus, the RO must now respond to the Veteran's timely NODs with an SOC addressing the appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. After completing any other development deemed appropriate, consider whether to refer the case to VA's Director, Compensation and Pension Service, for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis is warranted under 38 C.F.R. § 4.16(b).

3. Issue the Veteran an SOC regarding his claims for;

a. Entitlement to a higher rating for chronic left ankle sprains with post traumatic arthritis.

b. Entitlement to a higher rating for chronic right ankle sprains with post traumatic arthritis.

c. Whether the severance of service connection for chronic left ankle sprains with instability was proper. 

d. Whether the severance of service connection for chronic right ankle sprains with instability was proper.

e. Entitlement to a temporary total rating for convalescence following surgery for a service-connected left ankle disability.

f. Entitlement to an evaluation in excess of 30 percent for PTSD.

g. Entitlement to SMC.

These issues should only be returned to the Board if the Veteran thereafter perfects his appeal by filing a timely Substantive Appeal.

4. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

